       Case 1:18-cr-00105-LJV-JJM Document 35 Filed 10/18/19 Page 1 of 1




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


LAWRENCE RUSSELL,

                            Petitioner,                    19-CV-1127-V
                                                           18-CR-105-V
               v.                                          17-CR-40-V

UNITED STATES OF AMERICA,

                            Defendant.




                              CERTIFICATE OF SERVICE



       I hereby certify that on October 18, 2019, I mailed a copy of the GOVERNMENT’S

MOTION TO COMPEL that was electronically filed on October 11, 2019, to the following

participant:

           Lawrence Russell
           Butner Medium
           27413-055 Federal Correctional Institution
           Inmate Mail/Parcels
           P.O. BOX 1500
           Butner, NC 27509



                                                 s/LISA M. QUEST
